LOWENSTEIN, Judge.
The facts and issues presented in this case are the same as those in State of Missouri, Department of Social Services, Division of Medical Services v. Willow Health Care, Inc. Willow Care Nursing Center, 868 S.W.2d 229, handed down this day. The only difference between the cases is that Kirksville Manor, Inc., d/b/a Kirksville Manor Care Center, had a fiscal year which ended August 31st, 1988, and a rebased rate of $44.10.
The circuit court judgment is reversed and the case remanded with directions to reinstate the Commission’s decision to the extent it affirmed the Department’s rebased rate.
All cQncur.